--------------------------------------------------------------------------------


SECOND AMENDMENT TO CREDIT AGREEMENT

        THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of September 5, 2002, between SCP POOL CORPORATION, a Delaware
corporation (the “Borrower”), and BANK ONE, NA, as administrative agent (in such
capacity, the “Administrative Agent”).

BACKGROUND

  A.   The Borrower and the Administrative Agent are parties to that certain
Credit Agreement dated as of November 27, 2001 (as the same has been and may be
amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”; terms defined in the Credit Agreement and not otherwise defined
herein shall be used herein as defined in the Credit Agreement).


  B.   The Borrower has requested an amendment to Schedule 1 of the Credit
Agreement, and the Administrative Agent has agreed to such amendment, subject to
the terms and conditions contained herein.


        NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the parties
hereto covenant and agree as follows:

  1.   AMENDMENT TO THE CREDIT AGREEMENT. The Credit Agreement is hereby amended
as follows:


    (a)   Amendment to Schedule 1 to the Credit Agreement. Effective as of the
date hereof, all references in the Credit Agreement to “Schedule 1” shall be
deemed to refer to the “Schedule 1” attached hereto as Schedule 1.


  2.   REPRESENTATIONS AND WARRANTIES TRUE; NO DEFAULT. By its execution and
delivery hereof, the Borrower represents and warrants to the Administrative
Agent that, as of the date hereof:


    (a)   after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof as made
on and as of such date, except for any representations and warranties made as of
a specific date, which shall be true and correct or shall have been true, as
applicable, in all material respects as of such specific date; and


    (b)   after giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Unmatured Default.


  3.   CONDITIONS OF EFFECTIVENESS. This Amendment shall not be effective until
each of the following conditions precedent shall have been satisfied:


-1-

--------------------------------------------------------------------------------

    (a)   The Administrative Agent shall have received all of the following,
each dated (unless otherwise indicated) the date of this Amendment, in form and
substance reasonably satisfactory to the Administrative Agent:


      (i)   This Amendment executed by the Borrower and the Administrative Agent
and acknowledged by the Guarantors.


      (ii)   Guaranty Supplement (as defined in the Guaranty) executed by Fort
Wayne Pools, Inc.


      (iii)   Security Agreement Supplement (as defined in the Security
Agreement) executed by Fort Wayne Pools, Inc.


      (iv)   Copies of the certificate of incorporation of Fort Wayne Pools,
Inc., together with all amendments, and certificate of existence and good
standing, each certified by the appropriate governmental officer in its
jurisdiction of incorporation.


      (v)   Copies, certified by the Secretary or Assistant Secretary of Fort
Wayne Pools, Inc., of its bylaws, and resolutions of the Board of Directors of
Fort Wayne Pools, Inc. authorizing the execution of the Loan Documents to which
it is a party.


      (vi)   An incumbency certificate, executed by the Secretary or Assistant
Secretary of Fort Wayne Pools, Inc., which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers of Fort
Wayne Pools, Inc. authorized to sign the Loan Documents to which it is a party,
upon which certificate the Administrative Agent shall be entitled to rely until
informed of any change in writing by Fort Wayne Pools, Inc.


      (vii)   A written opinion of the Borrower's counsel, addressed to the
Administrative Agent and the Lenders.


      (viii)   Uniform Commercial Code financing statement covering such
Collateral (as defined in the Security Agreement) of Fort Wayne Pools, Inc. as
the Administrative Agent may request.


      (ix)   The insurance certificate as described in Section 5.21 of the
Credit Agreement and Section 4.3.2 of the Security Agreement.


      (x)   Such other documents as the Administrative Agent may reasonably
request.


  4.   REFERENCE TO CREDIT AGREEMENT. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to “this Agreement,” “hereunder,” or
words of like import shall mean and be a reference to the Credit Agreement, as
affected and amended by this Amendment.


-2-

--------------------------------------------------------------------------------

  5.   COUNTERPARTS; EXECUTION VIA FACSIMILE. This Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Amendment may
be validly executed and delivered by facsimile or other electronic transmission.


  6.   GOVERNING LAW; BINDING EFFECT. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas and shall be binding
upon the Borrower, the Administrative Agent, and their respective successors and
assigns.


  7.   HEADINGS. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


  8.   LOAN DOCUMENT. This Amendment is a Loan Document and is subject to all
provisions of the Credit Agreement applicable to Loan Documents, all of which
are incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.


  9.   NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[Balance of page intentionally left blank.]

-3-

--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the Borrower and the Administrative Agent have
executed this Amendment as of the date first above written.

  BORROWER:


  SCP POOL CORPORATION


By: /S/ Manuel J. Perez de la Mesa
Manuel J. Perez de la Mesa
President and Chief Executive Officer


-4-

--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT:


  BANK ONE, NA,
as Administrative Agent


By: /S/ John Horst
John Horst
Vice President


-5-

--------------------------------------------------------------------------------

        Guarantors hereby consent and agree to this Amendment and agree that,
subsequent to the execution of this Amendment, the Guaranty shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of Guarantors enforceable against Guarantors in accordance with its
terms. In addition, Guarantors hereby agree that the Security Agreement and
other Loan Documents they are parties to, shall remain in full force and effect
and shall continue to (i) secure the Secured Obligations and (ii) be the legal,
valid and binding obligations of Guarantors and enforceable against Guarantors
in accordance with their respective terms.

GUARANTORS:

SCP DISTRIBUTORS LLC


  By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


  SCP PROPERTY CO.


By: /S/ Leonard Maffei
Name: Leonard Maffei
Title: Secretary


  ALLIANCE PACKAGING, INC.


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


  SUPERIOR POOL PRODUCTS LLC


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


-6-

--------------------------------------------------------------------------------

  SCP ACQUISITION CO. LLC


By: SCP Distributors LLC,
as its sole member


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


  SCP INTERNATIONAL, INC.


By: SCP Distributors LLC, its sole member


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


  SCP SERVICES LP


By: SCP Distributors LLC,
as its general partner


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


  SCP NORTHPARK LLC


By: /S/ Leonard Maffei
Name: Leonard Maffei
Title: Secretary


  FORT WAYNE POOLS, INC.


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


-7-